United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1698
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Norman Eugene Reed

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: October 14, 2019
                             Filed: November 8, 2019
                                   [Unpublished]
                                  ____________

Before SMITH, Chief Judge, GRUENDER and BENTON, Circuit Judges.
                              ____________

PER CURIAM.

       Norman Eugene Reed pleaded guilty to failure to register as a sex offender, in
violation of the Sex Offender Registration and Notification Act (SORNA), 18 U.S.C.
§ 2250(a). Reed makes an unpreserved claim that, because he was convicted of a sex
offense prior to the passage of SORNA, the retroactive application violates the
nondelegation doctrine. Reed concedes that plain-error review applies to his
challenge to the constitutionality of the statute of conviction. See Appellant’s Br. at
5; see also United States v. Jennings, 930 F.3d 1024, 1027 (8th Cir. 2019).

             In 2007, the Attorney General retroactively applied SORNA to
      sex offenders, acting under the authority delegated by Congress under
      42 U.S.C. § 16913(d) (2006). We ruled on this issue in United States v.
      Kuehl, 706 F.3d 917 (8th Cir. 2013), concluding that “SORNA provides
      the Attorney General with an intelligible principle, and is a valid
      delegation of legislative authority.” Id. at 920. After [Reed pleaded
      guilty], the Supreme Court granted certiorari on this issue in Gundy v.
      United States, 17-6086. On June 20, 2019, the Supreme Court rejected
      the arguments relied upon by [Reed], stating “The question becomes:
      Did Congress make an impermissible delegation when it instructed the
      Attorney General to apply SORNA’s registration requirements to
      pre-Act offenders as soon as feasible? Under this Court’s
      long-established law, that question is easy. Its answer is no.” Gundy v.
      United States, 588 U.S. ––––, 139 S. Ct. 2116, 2129, ––– L.Ed.2d ––––
      (2019). Kuehl remains the binding law in this circuit.

Jennings, 930 F.3d at 1027.

      Accordingly, we affirm the judgment of the district court.1
                     ______________________________




      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                          -2-